THE THIRTEENTH COURT OF APPEALS

                                        13-13-00438-CV


                            IN THE INTEREST OF D.M., A CHILD


                                     On Appeal from the
                       343rd District Court of Live Oak County, Texas
                             Trial Cause No. L-12-0182-CV-C


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. No costs are assessed as appellant

filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.



December 19, 2013